         Case 1:21-cv-03060-KPF Document 5 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOMMIE ZAKER, Individually and on Behalf
 of All Others Similarly Situated,
                              Plaintiff,
                                                        21 Civ. 3060 (KPF)
                       -v.-
 EBANG INTERNATIONAL HOLDINGS INC.,                           ORDER
 DONG HU, and LEI CHEN,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

             On April 8, 2021, Plaintiffs filed a class action lawsuit on behalf of

certain stockholders in Ebang International Holdings Inc. The complaint

alleges violations of Section 10(b) of the Securities Exchange Act of 1934 (the

“1934 Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R.

§ 240.10b-5; and Section 20(a) of the 1934 Act, 15 U.S.C. § 78t(a).

      The Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-

4(a)(3)(A), requires that:

      Not later than 20 days after the date on which the complaint is
      filed, the plaintiff or plaintiffs shall cause to be published, in a
      widely circulated national business-oriented publication or wire
      service, a notice advising members of the purported plaintiff
      class —

             (I) of the pendency of the action, the claims asserted therein,
             and the purported class period … .

15 U.S.C. § 78u-4(a)(3)(A)(i)(I).
         Case 1:21-cv-03060-KPF Document 5 Filed 04/12/21 Page 2 of 2




      It is hereby ORDERED that no later than April 29, 2021, Plaintiffs shall

advise the Court in writing of the date and manner in which they published

this notice.

      SO ORDERED.

Dated:         April 12, 2021
               New York, New York         __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      2
